Citation Nr: 1241621	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  07-14 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), dysthymic disorder, and/or depressive disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in part, denied the Veteran's claim for entitlement to service connection for PTSD. 

The Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge in February 2011 at the San Antonio, Texas satellite office of the Houston RO.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Veteran's initial claim was for service connection for PTSD.  However, evidence of record confirms diagnoses of other psychiatric disabilities, to include dysthymic disorder and depressive disorder, not otherwise specified.  Based on this evidence, the Board will consider service connection for any acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

An August 1994 correspondence from the Houston RO indicated that they had contacted the service department to obtain the Veteran's service treatment records.  Additionally, an August 2008 document from the RO noted the August 1994 records request and indicated that the records had been submitted.  The Board notes however, that while the Veteran's personnel records had been requested and associated with the Veteran's file, the Veteran's claims file does not contain any service treatment records.   

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  As the Veteran had active service from August 1966 to August 1968, further development is required to attempt to obtain these service treatment records.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2011).

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3). 

In this case, the Veteran has specifically contended that he was in fear of hostile military activity while participating in convoys as a regular part of his duties as a cargo handler.  The Veteran's claim must be developed and adjudicated pursuant to the regulation noted above.  Such development includes a VA examination in order to determine whether the Veteran's in-service fear of hostile military activity has caused PTSD.

As explained in the Introduction above, the Board has recharacterized the issue on appeal to include service connection for other acquired psychiatric disabilities, based on the diagnoses of record.  VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4).  

Here, the current medical evidence establishes that the Veteran receives treatment for various other psychiatric disabilities, which he attributes to fear that he experienced in service.  The question remains whether the evidence indicates that there may be an association.  Such an indication will be found when there is "medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, the Veteran has expressed feeling the effects of psychiatric illness since separation.  The Board finds that the low threshold established in the McLendon case has been met; an examination and opinion is required.

While the further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC should make efforts to obtain the Veteran's service treatment records from his active service from August 1966 to August 1968.  The National Personnel Records Center (NPRC) should be contacted as one possible source of the records.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability diagnosed, to include PTSD, dysthymic disorder, and/or depressive disorder, not otherwise specified.  The claims file, and any pertinent records contained in the Virtual VA eFolder, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

If PTSD is diagnosed, the examiner is asked to render an opinion as to whether it is at least as likely as not that the claimed stressor is adequate to support a diagnosis of PTSD, and further whether it is at least as likely as not that that the Veteran's symptoms are related to the claimed stressor.

For any other psychiatric disability diagnosed, the examiner is asked to render an opinion as to whether it is at least as likely as not that it is medically related to his service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

The whole file must be reviewed; however, attention is invited to the Veteran's hearing testimony in which he relays fear of hostile military activity while participating in convoys.

4.  Thereafter, readjudicate the issue on appeal, to include service connection for PTSD, dysthymic disorder, depressive disorder, not otherwise specified, and/or any other psychiatric disability raised by the record.  In the adjudication of PTSD, the provisions of   38 C.F.R. § 3.304(f)(3) (fear of hostile military activity) must be considered.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

